DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/20 has been entered. 
Response to Amendment
The Examiner acknowledges the amendment and arguments filed on 7/22/20.  Claim 1 has been amended.  Claims 17 and 18 have been newly added. Claims 1-18 are pending rejection below.
Allowable Subject Matter
Claim 17 is allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley USPN_5244613 as evidenced by Limerkens USPA_20090197000_A1.
1.	Regarding Claims 1-13, Hurley discloses molded products (corresponds to claimed solid surface material) (Title) using a liquid composition (column 1, lines 8-20) comprising polyether or polyester polyols (corresponds to claimed renewable or biomass source) (column 4, lines 20-29), microspheres (column 2, lines 56-62) (corresponds to claimed unexpanded polymeric microspheres) containing hydrocarbon gas (column 3, lines 17-21) and said microspheres are present in an amount of up to 7 wt% (column 3, lines 42-46), and isocyanates such as isophorone diisocyanate (corresponds to claimed aliphatic-type isocyanate) (column 3, lines 47-60).  The Examples of Hurley show the formation of automotive fascia which are known to be rigid, opaque, while having expanded areas and solid areas.  Hurley further discloses using catalysts such as dibutyl tin dilaurate in less than 10%  (column 8, lines 5-14) and additives such as stabilizers and flame retarding agents (column 8, lines 15-35).  Hurley further discloses using polyurethane (corresponds to claimed thermosetting) in said Hurley discloses that an example of said microsphere that is useful in its invention is Expancel from Nobel Industries (column 3, lines 7-14), which is the same as that used by Applicants in their Specification.  Moreover, as evidenced by Limerkens, Expancel are unexpanded microspheres consisting of spherical particles where when these microspheres are subjected to heat it softens the thermoplastic shell and to volatilize the liquid isobutane encapsulated therein, the resultant gas expands (corresponds to claimed partial expanding) the shell and increases the volume of the microspheres. When expanded, the microspheres have a diameter 3.5 to 4 times their original diameter as a consequence (paragraph 0094) thereby teaching the newly added claim limitation of the instant, independent Claims.  Finally, given that Hurley describes its air and/or nitrogen technique being part of a commercial technique that results in consistent distribution of the gases (column 7, lines 45-54) and also that its process results in uniform density of the molded part (Abstract), it would therefore be expected for its product to be homogenous.  
2.	The Examiner respectfully submits that although the concentrations of the polyol, isocyanate, and additive are not explicitly stated by Hurley, it is well known in the art to vary these parameters depending upon end-user specifications.  Applicants have not shown criticality with regards to these concentrations such that an unexpected or surprising results ensues from them.
3.	Regarding Claims 14-16, Hurley discloses these process limitations within Examples 1-3.
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley USPN_5244613 as evidenced by Limerkens USPA_20090197000_A1, as applied to Claims 1-16, and further in view of Kuwamura USPA_20100216905_A1.
4.	Regarding Claim 18, Hurley as evidenced by Limerkens suggests all of the claimed limitations of instant Claim 18 as shown under the rejections of Claims 1-16 above except for the use of the specifically claimed isocyanate.
5.	Kuwamura discloses a thermosetting polyurethane resin (paragraphs 0097, 0442, 0444, 0588) that can be used in forming automobile trim moldings (paragraph 0307) wherein the isocyanates used can be IPDI (the diisocynate that Hurley uses as shown above) or hexamethylene diisocyanate (HDI) (paragraphs 0003 and 0166).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the IPDI, of Hurley, by using HDI, of Kuwamura. One of ordinary skill in the art would have been motivated in trying other known disiocyanates that are used in exactly the same applications to obtain a product that is capable of improving required physical properties in the same applications (Kuwamura:  paragraph 0008).
Response to Arguments
Applicant's arguments filed 7/22/20 have been fully considered but they are not persuasive. 
Applicants state:  “Hurley relates to a process for the production of reinforced moldings. Hurley makes use of gas-expanded microspheres with a low density, so that when mixed with the corresponding components in order to obtain polyurethane, this final polyurethane also has a low density.1 2 Hurley further discloses that the density of the mixture is at least 10% lower than that of the same mixture with expanded microspheres. That is to say, the expanded microspheres, due to their low density, between 0.02 and 0.13 g/cm3 are able to lower the density average value of the mixture with all the other components. Thus, according to Hurley, it is necessary that the microspheres be expanded. Otherwise, the density of the microspheres of Hurley without being expanded is greater than 1.2 g/cm3, exceeding the density of certain polyols and isocyanates, thus See Hurley, col. 2, 11. 56-62 rendering the purpose of the composition developed by Hurley impossible. As such, Hurley fails to disclose “wherein, when heat is applied to the liquid composition, the unexpanded polymeric microspheres partially expand such that the liquid composition forms a thermosetting homogenous solid surface,” as recited in amended independent claim 1.”
The Examiner respectfully submits that the above, newly-added limitation is simply describing a property of the microspheres:  “…when heat is applied …” (TK: emphasis added).  In this regard, given that Hurley discloses using the same microsphere Applicants utilize in their Specification, it would inherently be able to fulfil this property. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 12, 2021